Exhibit 10.23

 

FIRST AMENDMENT TO TRANSACTION AGREEMENT

 

THIS FIRST AMENDMENT TO TRANSACTION AGREEMENT is entered into as of May 5, 2008,
between Senior Housing Properties Trust, a Maryland real estate investment trust
(“Senior Housing”) and HRPT Properties Trust, a Maryland real estate investment
trust (“HRPT”).

 

WHEREAS,    Senior Housing and HRPT are parties to a Transaction Agreement dated
September 21, 1999(the “Transaction Agreement”); and

 

WHEREAS,    in connection with the purchase by Senior Housing of certain medical
office buildings from HRPT, Senior Housing and HRPT desire to amend the
Transaction Agreement to remove certain restrictions on Senior Housing making
investments in medical use and related properties.

 

NOW, THEREFORE,    Senior Housing and HRPT agree as follows:

 

1.             Section 1.30 of the Transaction Agreement is amended and restated
to read:

 

“Office Properties”: office buildings, warehouses or malls (excluding medical
office buildings, clinics and biomedical, pharmaceutical and laboratory
buildings), in each case whether occupied by a single tenant or multiple
tenants, whether leased to private tenants or Governmental Authorities, and
whether single purpose or mixed use, but excluding mixed use properties where
medical office, clinic, biomedical, pharmaceutical or laboratory use is 50% or
more (determined by rentable square footage, excluding common areas), and
further provided usual office use by a tenant with a medical based business
shall not constitute medical use.

 

2.             Section 1.47 of the Transaction Agreement is amended and restated
to read:

 

“Senior Properties”: senior apartments, congregate communities, assisted living
properties, nursing homes or other healthcare properties, including medical
office buildings, clinics and biomedical, pharmaceutical and laboratory
buildings, but excluding mixed use properties where medical office, clinic,
biomedical, pharmaceutical or laboratory use is under 50% (determined by
rentable square footage, excluding common areas), and further provided usual
office use by a tenant with a medical based business shall not constitute
medical use.

 

--------------------------------------------------------------------------------


 

3.             The last sentence of Section 3.1 of the Transaction Agreement is
amended and restated to read:

 

In any case where an investment is a mixed use property which is classified as a
Senior Property because the medical use is 50% or more, if SNH determines not to
make the investment, HRPT may make the investment without any further approval
of Senior Housing’s Independent Trustees.

 

4.             As amended hereby, the Transaction Agreement is hereby ratified
and confirmed.

 

IN WITNESS WHEREOF, Senior Housing and HRPT have caused this Amendment to be
duly executed, as a sealed instrument, as of the date first set forth above.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

John C. Popeo

 

 

 

Chief Financial Officer

 

2

--------------------------------------------------------------------------------